 Fill in this information to identify the case:

 Debtor name         The Chambers of Tucson Mall, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         4:19-bk-15701
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    Bank of America, N.A.                                    Checking                     9386                                     $2,391.71




           3.2.    Bank of America, N.A.                                    Checking                     9221                                       $167.36




           3.3.    Bank of America, N.A.                                    Savings                      1598                                       $164.01




           3.4.    Bank of America, N.A.                                    Checking                     7060                                       $105.05




           3.5.    Bank of America, N.A.                                    Checking                     9218                                     $5,801.42




           3.6.    Bank of America, N.A.                                    Savings                      2005                                             $7.06



 4.        Other cash equivalents (Identify all)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

          Case 4:19-bk-15701-BMW                                Doc 31 Filed 12/30/19 Entered 12/30/19 14:32:48                               Desc
                                                                Main Document    Page 1 of 19
 Debtor         The Chambers of Tucson Mall, LLC                                                  Case number (If known) 4:19-bk-15701
                Name


 5.        Total of Part 1.                                                                                                                $8,636.61
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 0.00    -                                   0.00 = ....                         $0.00
                                              face amount                           doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                     $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used   Current value of
                                                      physical inventory         debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           (60) Shave Soap ($16.00
           each)                                                                                $0.00      Recent cost                           $960.00


           (20) Shave Brushes
           ($35.00 each)                                                                        $0.00      Recent cost                           $700.00


           (20) Shave Stands
           ($15.00 each)                                                                        $0.00      Recent cost                           $300.00


           (10) Hair Clay ($ 16.00
           each)                                                                                $0.00      Recent cost                           $160.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

           Case 4:19-bk-15701-BMW                               Doc 31 Filed 12/30/19 Entered 12/30/19 14:32:48                           Desc
                                                                Main Document    Page 2 of 19
 Debtor         The Chambers of Tucson Mall, LLC                                                 Case number (If known) 4:19-bk-15701
                Name



           (10) Hair Pomade
           ($16.00 each)                                                                  Unknown       Recent cost                            $160.00



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                              $2,280.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used    Current value of
                                                                                 debtor's interest      for current value        debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           (2) Point of Sale Stand                                                        Unknown       Liquidation                          $2,000.00


           (10) Waiting Chairs                                                            Unknown       Liquidation                          $1,500.00



 40.       Office fixtures
           (10) Baber Chairs                                                              Unknown       Liquidation                          $3,000.00


           (3) Misc Furniture                                                             Unknown       Liquidation                          $1,500.00


           (10) Towel Warmers                                                             Unknown       Liquidation                            $500.00


           (10) Eye Vac Machine                                                           Unknown       Liquidation                            $750.00



 41.       Office equipment, including all computer equipment and

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

           Case 4:19-bk-15701-BMW                               Doc 31 Filed 12/30/19 Entered 12/30/19 14:32:48                         Desc
                                                                Main Document    Page 3 of 19
 Debtor         The Chambers of Tucson Mall, LLC                                              Case number (If known) 4:19-bk-15701
                Name

           communication systems equipment and software
           (3) Computers/POS                                                           Unknown       Liquidation                            $750.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                            $10,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           (1) Washer and Dryer                                                        Unknown       Liquidation                            $600.00


           (10) Small Refrigerators                                                    Unknown       Liquidation                            $500.00


           (2) Massage Tables                                                          Unknown       Liquidation                          $2,000.00


           (8) Television's                                                            Unknown       Liquidation                          $2,400.00


           (2) Printers                                                                Unknown       Liquidation                            $200.00



 51.       Total of Part 8.                                                                                                           $5,700.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

           Case 4:19-bk-15701-BMW                               Doc 31 Filed 12/30/19 Entered 12/30/19 14:32:48                      Desc
                                                                Main Document    Page 4 of 19
 Debtor         The Chambers of Tucson Mall, LLC                                              Case number (If known) 4:19-bk-15701
                Name



 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            https://www.thechambersoftucsonmall.com/                                        $0.00                                               $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                              Current value of
                                                                                                                              debtor's interest



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

           Case 4:19-bk-15701-BMW                               Doc 31 Filed 12/30/19 Entered 12/30/19 14:32:48                      Desc
                                                                Main Document    Page 5 of 19
 Debtor         The Chambers of Tucson Mall, LLC                                             Case number (If known) 4:19-bk-15701
                Name

 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           (1) Art work                                                                                                                  $1,000.00



           (1) Men's Grooming Ingredients                                                                                                $1,000.00




 78.       Total of Part 11.                                                                                                          $2,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

          Case 4:19-bk-15701-BMW                                Doc 31 Filed 12/30/19 Entered 12/30/19 14:32:48                     Desc
                                                                Main Document    Page 6 of 19
 Debtor          The Chambers of Tucson Mall, LLC                                                                    Case number (If known) 4:19-bk-15701
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $8,636.61

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $2,280.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $10,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $5,700.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                    $2,000.00

 91. Total. Add lines 80 through 90 for each column                                                              $28,616.61          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $28,616.61




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

           Case 4:19-bk-15701-BMW                                    Doc 31 Filed 12/30/19 Entered 12/30/19 14:32:48                                               Desc
                                                                     Main Document    Page 7 of 19
 Fill in this information to identify the case:

 Debtor name         The Chambers of Tucson Mall, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         4:19-bk-15701
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

          Case 4:19-bk-15701-BMW                                Doc 31 Filed 12/30/19 Entered 12/30/19 14:32:48                            Desc
                                                                Main Document    Page 8 of 19
 Fill in this information to identify the case:

 Debtor name         The Chambers of Tucson Mall, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)           4:19-bk-15701
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $181.50         $181.50
           Alex Lamb                                                 Check all that apply.
           2601 N Treat Ave                                             Contingent
           Tucson, AZ 85716                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           December 14 2019                                          Prepetition wages through December 15, 2019
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                           $74.64        $0.00
           Alisa Zarate                                              Check all that apply.
           2000 East Roger Road                                         Contingent
           Apt H37                                                      Unliquidated
           Tucson, AZ 85719                                             Disputed

           Date or dates debt was incurred                           Basis for the claim:
           12-14-2019                                                Prepetition wages through December 15, 2019
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   35122                               Best Case Bankruptcy

           Case 4:19-bk-15701-BMW                               Doc 31 Filed 12/30/19 Entered 12/30/19 14:32:48                                           Desc
                                                                Main Document    Page 9 of 19
 Debtor       The Chambers of Tucson Mall, LLC                                                                Case number (if known)   4:19-bk-15701
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,350.00    $1,350.00
          Arizona Department of Revenue                              Check all that apply.
          2005 N Central Ave. Suite 100                                 Contingent
          Phoenix, AZ 85004                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Tax Year 2018
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $948.62     $948.62
          Briana Martinez                                            Check all that apply.
          1643 West Houchin Way                                         Contingent
          Tucson, AZ 85746                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepetition contract labor through December 15,
          12-14-2019                                                 2019
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $163.54     $163.54
          Connie McGrath                                             Check all that apply.
          11134 North Pomegranate Drive                                 Contingent
          Tucson, AZ 85737                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepetition contract labor through December 15,
          12-14-2019                                                 2019
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $713.05     $713.05
          Debbie Galpine                                             Check all that apply.
          2070 West Fort Lowell Road                                    Contingent
          Tucson, AZ 85705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepetition contract labor through December 15,
          12-14-2019                                                 2019
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

          Case 4:19-bk-15701-BMW                               Doc 31 Filed 12/30/19 Entered 12/30/19 14:32:48                                          Desc
                                                               Main Document   Page 10 of 19
 Debtor       The Chambers of Tucson Mall, LLC                                                                Case number (if known)   4:19-bk-15701
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $308.52    $308.52
          Ezequiel Corella                                           Check all that apply.
          1643 West Houchen Way                                         Contingent
          Tucson, AZ 85746                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          December 14, 2019                                          Prepetition wages through December 15, 2019
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      $0.00
          Internal Revenue Service                                   Check all that apply.
          4041 N. Central Ave. Suite 112                                Contingent
          Phoenix, AZ 85012                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $785.60    $785.60
          Jeanie Rodriguez                                           Check all that apply.
          4441 North Alicia Avenue                                      Contingent
          Tucson, AZ 85705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepetition contract labor through December 15,
          12-14                                                      2019
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $615.00    $615.00
          Julia Smith                                                Check all that apply.
          5718 East Vuelta de ladrillo                                  Contingent
          Amarillo                                                      Unliquidated
          Tucson, AZ 85756                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepetition contract labor through December 15,
          12-14-2019                                                 2019
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

          Case 4:19-bk-15701-BMW                               Doc 31 Filed 12/30/19 Entered 12/30/19 14:32:48                                         Desc
                                                               Main Document   Page 11 of 19
 Debtor       The Chambers of Tucson Mall, LLC                                                                Case number (if known)   4:19-bk-15701
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $135.24     $135.24
          Lakisha Mckenney                                           Check all that apply.
          7890 Danford Ave                                              Contingent
          Tucson, AZ 85747                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepetition contract labor through December 15,
          12-14-2019                                                 2019
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $412.30     $412.30
          Luz Suarez                                                 Check all that apply.
          1501 East Bantam Road #35                                     Contingent
          Tucson, AZ 85706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepetition contract labor through December 15,
          12-14-2019                                                 2019
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $1,194.73    $1,194.73
          Marco Romero                                               Check all that apply.
          1270 East Halcyon Road                                        Contingent
          Tucson, AZ 85719                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepetition contract labor through December 15,
          12-14-2019                                                 2019
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $837.25     $0.00
          Marissa FIscher                                            Check all that apply.
          3320 W Ina Rd Apt 14207                                       Contingent
          Tucson, AZ 85741                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          12-14-19                                                   Contract labor
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

          Case 4:19-bk-15701-BMW                               Doc 31 Filed 12/30/19 Entered 12/30/19 14:32:48                                          Desc
                                                               Main Document   Page 12 of 19
 Debtor        The Chambers of Tucson Mall, LLC                                                               Case number (if known)          4:19-bk-15701
               Name

 2.15       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $358.00    $0.00
            Nancy Parra                                              Check all that apply.
            7830 E Hawthorne St                                         Contingent
            Tucson, AZ 85710                                            Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            12-14-19                                                 Contract labor
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.16       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $321.54    $0.00
            Trey Melton                                              Check all that apply.
            3454 W Green Trees Dr                                       Contingent
            Tucson, AZ 85741                                            Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            12-14-19                                                 Contract labor
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.17       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $282.00    $0.00
            Trina Davis                                              Check all that apply.
            6651 N Campbell Ave # 243                                   Contingent
            Tucson, AZ 85718                                            Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            12-14-19                                                 Contract Labor
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $51,000.00
           Brookfield Properties c/o                                                   Contingent
           Kristen N. Pate                                                             Unliquidated
           350 N Orleans St, Suite 300                                                 Disputed
           Chicago, IL 60654-1607
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $0.00
           Bryan M. Schuyler                                                           Contingent
           1130 E Pennsylvania St., Suite 505                                          Unliquidated
           Tucson, AZ 85714                                                            Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

            Case 4:19-bk-15701-BMW                             Doc 31 Filed 12/30/19 Entered 12/30/19 14:32:48                                                     Desc
                                                               Main Document   Page 13 of 19
 Debtor       The Chambers of Tucson Mall, LLC                                                        Case number (if known)            4:19-bk-15701
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          City of Tucson                                                        Contingent
          PO BOX 27210                                                          Unliquidated
          Tucson, AZ 85726-7210                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          GALILEO CONSTRUCTION, LLC                                             Contingent
          JOHNNY N HELENBOLT                                                    Unliquidated
          3430 E SUNRISE DR #200                                                Disputed
          Tucson, AZ 85718
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,500.00
          Itria Ventures, LLC                                                   Contingent
          1000 N. West St. #1200                                                Unliquidated
          Wilmington, DE 19801                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,500.00
          Itria Ventures, LLC                                                   Contingent
          1000 N. West St. #1200                                                Unliquidated
          Wilmington, DE 19801                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Jody A. Corrales, Esq.                                                Contingent
          2525 E. Broadway Blvd., Suite 200                                     Unliquidated
          Tucson, AZ 85716                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Jonathan Brogen                                                       Contingent
          3048 W Placita Montessa                                               Unliquidated
          Tucson, AZ 85741                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $41,280.70
          Park Mall, LLC c/o Isaac M Gabriel                                    Contingent
          Quarles & Brady, LLP                                                  Unliquidated
          Renaissance One, Two North Central Ave                                Disputed
          Phoenix, AZ 85004-2391
                                                                             Basis for the claim:    Past Due Rents & Attorney's Fees
          Date(s) debt was incurred 9/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

          Case 4:19-bk-15701-BMW                               Doc 31 Filed 12/30/19 Entered 12/30/19 14:32:48                                          Desc
                                                               Main Document   Page 14 of 19
 Debtor       The Chambers of Tucson Mall, LLC                                                        Case number (if known)            4:19-bk-15701
              Name

 3.10      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $125,000.00
           QuickBooks Solution                                                  Contingent
           Beverly Lang                                                         Unliquidated
           3044 Ginn Point Road SE                                              Disputed
           Owens Cross Roads, AL 35763
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes


 3.11      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $175,000.00
           Tierra Noble, LLC                                                    Contingent
           336 S Calle Madrid                                                   Unliquidated
           Tucson, AZ 85711                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Tim Stoner                                                           Contingent
           654 W Burntwater Dr.                                                 Unliquidated
           Tucson, AZ 85755
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $5,000.00
           Time Payment Corp                                                    Contingent
           1600 District Ave                                                    Unliquidated
           Burlington, MA 01803                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Trudy A. Nowak, P.C.
           Chapter 7 Trustee                                                                          Line     3.8
           2001 E. Campbell Avenue, Suite 201
                                                                                                             Not listed. Explain
           Tucson, AZ 85716


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                       8,681.53
 5b. Total claims from Part 2                                                                            5b.    +     $                     424,280.70

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                        432,962.23




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy

           Case 4:19-bk-15701-BMW                              Doc 31 Filed 12/30/19 Entered 12/30/19 14:32:48                                              Desc
                                                               Main Document   Page 15 of 19
 Fill in this information to identify the case:

 Debtor name         The Chambers of Tucson Mall, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         4:19-bk-15701
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                8 years                   GGP Tucson Mall, LLC c/o
                                                                                    Quarles & Brady, LLP
             List the contract number of any                                        Two North Central Ave
                   government contract                                              Phoenix, AZ 85004-2391




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

          Case 4:19-bk-15701-BMW                               Doc 31 Filed 12/30/19 Entered 12/30/19 14:32:48                               Desc
                                                               Main Document   Page 16 of 19
 Fill in this information to identify the case:

 Debtor name         The Chambers of Tucson Mall, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         4:19-bk-15701
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      The Chamber                       654 W Burntwater Drive                            Alex Lamb                          D
             Companies, LLC                    Tucson, AZ 85755                                                                     E/F       2.1
                                                                                                                                    G




    2.2      The Chamber                       654 W Burntwater Drive                            Alisa Zarate                       D
             Companies, LLC                    Tucson, AZ 85755                                                                     E/F       2.2
                                                                                                                                    G




    2.3      The Chamber                       654 W Burntwater Drive                            Arizona Department                 D
             Companies, LLC                    Tucson, AZ 85755                                  of Revenue                         E/F       2.3
                                                                                                                                    G




    2.4      The Chamber                       654 W Burntwater Drive                            Briana Martinez                    D
             Companies, LLC                    Tucson, AZ 85755                                                                     E/F       2.4
                                                                                                                                    G




    2.5      The Chamber                       654 W Burntwater Drive                            Connie McGrath                     D
             Companies, LLC                    Tucson, AZ 85755                                                                     E/F       2.5
                                                                                                                                    G




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

          Case 4:19-bk-15701-BMW                               Doc 31 Filed 12/30/19 Entered 12/30/19 14:32:48                            Desc
                                                               Main Document   Page 17 of 19
 Debtor       The Chambers of Tucson Mall, LLC                                           Case number (if known)   4:19-bk-15701


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      The Chamber                       654 W Burntwater Drive                         Debbie Galpine                  D
             Companies, LLC                    Tucson, AZ 85755                                                               E/F       2.6
                                                                                                                              G




    2.7      The Chamber                       654 W Burntwater Drive                         Ezequiel Corella                D
             Companies, LLC                    Tucson, AZ 85755                                                               E/F       2.7
                                                                                                                              G




    2.8      The Chamber                       654 W Burntwater Drive                         Internal Revenue                D
             Companies, LLC                    Tucson, AZ 85755                               Service                         E/F       2.8
                                                                                                                              G




    2.9      The Chamber                       654 W Burntwater Drive                         Jeanie Rodriguez                D
             Companies, LLC                    Tucson, AZ 85755                                                               E/F       2.9
                                                                                                                              G




    2.10     The Chamber                       654 W Burntwater Drive                         Julia Smith                     D
             Companies, LLC                    Tucson, AZ 85755                                                               E/F       2.10
                                                                                                                              G




    2.11     The Chamber                       654 W Burntwater Drive                         Lakisha Mckenney                D
             Companies, LLC                    Tucson, AZ 85755                                                               E/F       2.11
                                                                                                                              G




    2.12     The Chamber                       654 W Burntwater Drive                         Luz Suarez                      D
             Companies, LLC                    Tucson, AZ 85755                                                               E/F       2.12
                                                                                                                              G




    2.13     The Chamber                       654 W Burntwater Drive                         Marco Romero                    D
             Companies, LLC                    Tucson, AZ 85755                                                               E/F       2.13
                                                                                                                              G




Official Form 206H                                                        Schedule H: Your Codebtors                                    Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

           Case 4:19-bk-15701-BMW                              Doc 31 Filed 12/30/19 Entered 12/30/19 14:32:48                      Desc
                                                               Main Document   Page 18 of 19
 Debtor       The Chambers of Tucson Mall, LLC                                           Case number (if known)   4:19-bk-15701


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.14     The Chamber                       654 W Burntwater Drive                         Marissa FIscher                 D
             Companies, LLC                    Tucson, AZ 85755                                                               E/F       2.14
                                                                                                                              G




    2.15     The Chamber                       654 W Burntwater Drive                         Nancy Parra                     D
             Companies, LLC                    Tucson, AZ 85755                                                               E/F       2.15
                                                                                                                              G




    2.16     The Chamber                       654 W Burntwater Drive                         Trey Melton                     D
             Companies, LLC                    Tucson, AZ 85755                                                               E/F       2.16
                                                                                                                              G




    2.17     The Chamber                       654 W Burntwater Drive                         Trina Davis                     D
             Companies, LLC                    Tucson, AZ 85755                                                               E/F       2.17
                                                                                                                              G




    2.18     The Chamber                       654 W Burntwater Drive                         Itria Ventures, LLC             D
             Companies, LLC                    Tucson, AZ 85755                                                               E/F       3.5
                                                                                                                              G




    2.19     The Chamber                       654 W Burntwater Drive                         Tierra Noble, LLC               D
             Companies, LLC                    Tucson, AZ 85755                                                               E/F       3.11
                                                                                                                              G




Official Form 206H                                                        Schedule H: Your Codebtors                                    Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

           Case 4:19-bk-15701-BMW                              Doc 31 Filed 12/30/19 Entered 12/30/19 14:32:48                      Desc
                                                               Main Document   Page 19 of 19
